Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darren L. Keys appeals the district court’s marginal order denying his “Motion for Specific Performance of Plea Agreement.” We have reviewed the record and find no reversible error. Accordingly, we affirm. To the extent Keys seeks to again contest his 2003 criminal conviction, he would first need to obtain authorization from this court to file a successive 28 U.S.C.A. § 2255 (West Supp.2009) motion. See 28 U.S.C. § 2244(a) (2006); 28 U.S.C.A. §'2255(h). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.